Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 9, 14, 15 and 18 are objected to because of the following informalities:  
In claim 2, line 3, applicant recites that “a biocellulose content in the mixture is greater than 0.4% by weight to 1.2% by weight.”  Applicant needs to insert --- from --- between “is” and “greater” to clarify that the amount of the biocellulose in the mixture ranges from greater than 0.4 wt.% to 1.2 wt.%.  
In claim 3, line 1, for the similar reason as discussed above, applicant needs to insert --- from --- between “value of” and “more than”. 
In claim 9, line 2, for the similar reason, applicant needs to insert --- from --- between “of” and “greater”.
In claim 14, line 3, for the similar reason, applicant needs to insert --- from --- between “is” and “greater”.
In claim 15, line 3, for the similar reason, applicant needs to insert --- from --- between “is” and “greater”. 
In claim 18, line 2, for the similar reason, applicant needs to insert --- from --- between “of” and “greater”.
Appropriate correction is required
Claim 2 is objected to because of the following informalities:  in claim 2, line 3, applicant needs to change “a biocellulose” to --- the biocellulose ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gatenholm (US 2017/0368225 A1) (with (i) Ougiya et al (“Relationship between Suspension Properties and Fibril Structure of Disintegrated Bacterial Cellulose”, Bioscience, Biotechnology, and Biochemistry, Vol.62(9) (1998), pg.1714-1719), which is being cited here merely to support the Examiner’s assertion that the optical density of a suspension of a solid material is related to the wavelength of light and the diameter of the solid material particles; (ii) “High Quality Gold Nanoparticles for Better Results” (an internet article by Nano Hybrids obtained from the website https://nanohybrids.net/pages/differences-between-optical-density-absorbance-and-extinction-of-gold-nanoparticles), which is being cited here merely to support the Examiner’s assertion that optical density is directly proportional to concentration of the nanoparticles in a nanoparticle solution; (iii) Li et al (“Solute Concentration-Dependent Contact Angle Hysteresis and Evaporation Stains”, Langmuir, vol.30 (26) (2014), pg.7716-7723), which is being cited here merely to support the Examiner’s assertion that the contact angle of a liquid drop on a surface depends on the type of solute and concentration of the solute in the liquid drop).
Gatenholm teaches (see claim 31) a cellulose nanofibril bioink comprising: a dispersion of cellulose nanofibrils in a liquid media, wherein the cellulose nanofibrils have a length of 1-100 microns and a width of 1-30 nm; and a solids content of 1-3%.  Gatenholm teaches ([0012] and [0029]) that the cellulose nanofibrils can be isolated from wood material, annual plants, animals such as tunicates or can be produced by fungi or bacteria and teaches ([0029]) that in its preferred embodiments, the cellulose is generated from bacteria such as Acetobacter, Rhizobium, Sarcina, Pseudomonas, Achromobacter, Alcaligenes, Enterobacter, Azotobacter and Agrobacterium.  Based on such teaching, it would have been obvious to one skilled in the art to have Gatenholm’s cellulose nanofibrils produced by bacteria (such as those listed above), and thus, Gatenholm teaches biocelluloses.  Specifically, in Fig.1 and [0016], Gatenholm teaches a dispersion of bacterial cellulose nanofibrils having a width of 30 nm and a length of above 2 m.  The range of above 2 m for the length of the bacterial cellulose overlaps with instant range of 2000 nm-3000 nm (i.e., 2m-3m), thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Gatenholm renders obvious instant claims 1 and 11.  
With respect to instant claims 5 and 6, as discussed above, in its claim 31, Gatenholm teaches a cellulose nanofibril bioink, which is a dispersion of cellulose nanofibrils in a liquid media, and Gatenholm teaches the use of water as the liquid media (see [0001] where Gatenholm teaches that its inventive bioink is biomaterial in the form of water dispersion of cellulose nanofibrils).  Thus, Gatenholm renders obvious instant claims 5 and 6. 
With respect to instant claim 9, as discussed above, in its claim 31, Gatenholm teaches that the solids content of its cellulose nanofibrils (in the liquid dispersion of the cellulose nanofibrils) is 1-3%.  This range overlaps with instant range of 0.2-1.2 wt.% of claim 9 (as well as claim 18), thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Gatenholm renders obvious instant claim 9.
With respect to instant claims 7 and 8, Gatenholm does not explicitly teach instant OD620 value of claims 7 and 8.  However, as evidenced by Ougiya et al (see pg.1716, left-hand column, 2nd paragraph), the optical density of a suspension of a solid material is related to the wavelength of light and the diameter of the solid material particles.  Also, as evidenced by “High Quality Gold Nanoparticles for Better Results” (an internet article by Nano Hybrids), optical density is directly proportional to concentration of the nanoparticles in a nanoparticle solution (or dispersion).  Since Gatenholm’ s bacterial cellulose nanofibrils have a width (a diameter) of 30 nm, which falls within instant range of 20-30 nm, and since the solid content of 1-3 % for the cellulose nanofibrils (biocellulose) as taught by Gatenholm overlaps with instant range of 0.2-1.2 wt.%, it follows that the OD620 value for Gatenholm’s bioink comprising the cellulose nanofibrils produced by bacteria would inherently fall within or at least overlap with instant ranges of claims 7 and 8.  Thus, Gatenholm renders obvious instant claims 7 and 8.
With respect to instant claim 10, Getenholm does not explicitly teach presently claimed contact angle.  However, as evidenced by Li et al (see abstract), the presence of non-volatile solutes in a liquid drop on a solid surface affects the wetting properties; that is, the contact angle of the liquid drop on the surface depends on the type of solute and concentration of the solute in the liquid drop.  Since Gatenholm teaches instant biocellulose of claim 1, and since the solid content of 1-3 % for the cellulose nanofibrils (biocellulose) as taught by Gatenholm overlaps with instant range of 0.2-1.2 wt.%, it follows that the contact angle of Gatenholm’s bioink comprising the cellulose nanofibrils produced by bacteria would inherently fall within or at least overlap with instant range of claim 10.  Thus, Gatenholm renders obvious instant claim 10.    
With respect to instant claim 14, as discussed above, Gatenholm teaches a dispersion of bacterial cellulose nanofibrils having a width of 30 nm and a length of above 2 m, which would give an aspect ratio (L/D) of greater than 66.7.  Such range overlaps with instant range of claim 14, thus rendering instant range prima facie obvious. In re Wertheim, supra.  As to instant OD620 range of claim 14, the Examiner already established above that the OD620 value for Gatenholm’s bioink comprising the cellulose nanofibrils produced by bacteria would inherently fall within or at least overlap with instant range of 0.29-1.22.  Thus, Gatenholm renders obvious instant claim 14. 
With respect to instant claim 16 and 17, as already discussed above, Gatenholm a cellulose nanofibril bioink, which is a dispersion of cellulose nanofibrils in a liquid media, and Gatenholm teaches the use of water as the liquid media (see [0001]).  Thus, Gatenholm renders obvious instant claims 16 and 17.  
With respect to instant claim 18, as already discussed above, Gatenholm teaches that the solids content of its cellulose nanofibrils (in the liquid dispersion of the cellulose nanofibrils) is 1-3%.  This range overlaps with instant range of 0.2-1.2 wt.% of claim 18, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Gatenholm renders obvious instant claim 18. 
With respect to instant claim 19, as already discussed above, although Gatenholm does not explicitly teach presently claimed contact angle, as evidenced by Li et al (see abstract), the presence of non-volatile solutes in a liquid drop on a solid surface affects the wetting properties; that is, the contact angle of the liquid drop on the surface depends on the type of solute and concentration of the solute in the liquid drop.  Since Gatenholm teaches instant biocellulose, and since the solid content of 1-3 % for the cellulose nanofibrils (biocellulose) as taught by Gatenholm overlaps with instant range of 0.2-1.2 wt.%, it follows that the contact angle of Gatenholm’s bioink comprising the cellulose nanofibrils produced by bacteria would inherently fall within or at least overlap with instant range of claim 19.  Thus, Gatenholm renders obvious instant claim 19.   
With respect to instant claims 12, 13 and 20, Gatenholm teaches (claim 33) that its cellulose nanofibril bioink further comprises one or more biopolymers chosen from collagen or elastin.  Collagen and elastin teach instant moisturizing component as well as instant anti-wrinkle component of claim 13.  Thus, Gatenholm renders obvious instant claims 12, 13 and 20.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2015/0297469 A1) (with (i) Ougiya et al (“Relationship between Suspension Properties and Fibril Structure of Disintegrated Bacterial Cellulose”, Bioscience, Biotechnology, and Biochemistry, Vol.62(9) (1998), pg.1714-1719), which is being cited here merely to support the Examiner’s assertion that the optical density of a suspension of a solid material is related to the wavelength of light and the diameter of the solid material particles; (ii) “High Quality Gold Nanoparticles for Better Results” (an internet article by Nano Hybrids obtained from the website https://nanohybrids.net/pages/differences-between-optical-density-absorbance-and-extinction-of-gold-nanoparticles), which is being cited here merely to support the Examiner’s assertion that optical density is directly proportional to concentration of the nanoparticles in a nanoparticle solution; (iii) Li et al (“Solute Concentration-Dependent Contact Angle Hysteresis and Evaporation Stains”, Langmuir, vol.30 (26) (2014), pg.7716-7723), which is being cited here merely to support the Examiner’s assertion that the contact angle of a liquid drop on a surface depends on the type of solute and concentration of the solute in the liquid drop).
Hayashi teaches (claim 1) a cosmetic additive containing cellulose fibers having an average diameter of 0.001-0.05 m (i.e., 1-50 nm), and a ratio of L/D (an aspect ratio) of 5-500.  Specifically, in Hayashi’s Production Example 3 (“Production of Cellulose Fibers Derived from Bacterial Cellulose”) as shown in Table 1, the average diameter of the cellulose fibers is 36 nm; the average length is 2470 nm; and the aspect ratio (L/D) is 69.  Although the average diameter of the cellulose fibers is shown to be 36 nm in the example, Hayashi clearly teaches (as discussed above) that the diameter can range anywhere from 1 nm to 50 nm, and this range overlaps with instant range of 20-30 nm, thus rendering instant range prima facie obvious.  Thus, Hayashi renders obvious instant claim 1.
With respect to instant claim 2, in its Production Example 3, Hayashi first obtains an aqueous dispersion of bacterial cellulose.  Then, the obtained dispersion is dried at 110oC for 5 hours to remove moisture content.  Thus, Hayashi teaches instant cellulose composition of claim 2 which does not comprise a liquid medium.  Hayashi also teaches (Production Example 3) that the solid content concentration of its bacterial cellulose in water was 0.4 wt.%.  Even though instant range of claim 2 is from greater than 0.4 wt.% to 1.2 wt.%, the phrase “greater than 0.4 wt.%” encompasses value, such as 0.4001 wt.%, and Hayashi’s 0.4 wt.% is so close to 0.4001 wt.% that one skilled in the art would have expected them to have the same properties.  Thus, Hayashi’s 0.4 wt.% renders instant range of from greater than 0.4 wt.% to 1.2 wt.% prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prim a facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Thus, it is the Examiner’s position that Hayashi teaches or render obvious instant limitation of claim 2 “wherein after addition of 1 ml of water to the cellulose composition to form a mixture, a biocellulose content in the mixture is (from) greater than 0.4% by weight to 1.2% by weight.”  Thus, Hayashi renders obvious instant claim 2. 
With respect to instant claims 3 and 4, Hayashi does not explicitly teach instant OD620 value.  However, as evidenced by Ougiya et al (see pg.1716, left-hand column, 2nd paragraph), the optical density of a suspension of a solid material is related to the wavelength of light and the diameter of the solid material particles.  Also, as evidenced by “High Quality Gold Nanoparticles for Better Results” (an internet article by Nano Hybrids), optical density is directly proportional to concentration of the nanoparticles in a nanoparticle solution (or dispersion).  Since Hayashi’s bacterial cellulose have a diameter range of 1-50 nm, which overlaps with instant range of 20-30 nm, and since the solid content concentration of Hayashi’s bacterial cellulose in water was 0.4 wt.%, it follows that the OD620 value for bacterial cellulose of Hayashi’s Production Example 3 would inherently fall within or at least overlap with instant ranges of claims 3 and 4.  Thus, Hayashi renders obvious instant claims 3 and 4.   
With respect to instant claims 5, 6 and 9, In its Examples 6 and 7, Hayashi mixes its (dried) bacterial cellulose with ion-exchange water (and also with polyhydric alcohol in Example 7) to form the compositions shown in Table 2 (see [0087]-[0088]).  As shown in the table, the concentration for the bacterial cellulose in the compositions of Examples 6 and 7 is 0.3 wt.%.  Thus, Hayashi renders obvious instant claims 5, 6 and 9.
With respect to instant claims 7 and 8, Hayashi does not explicitly teach instant OD620 value.  However, as already discussed above, as evidenced by Ougiya et al, the optical density of a suspension of a solid material is related to the wavelength of light and the diameter of the solid material particles.  Also, as evidenced by “High Quality Gold Nanoparticles for Better Results”, optical density is directly proportional to concentration of the nanoparticles in a nanoparticle solution (or dispersion).  Since Hayashi’s bacterial cellulose has a diameter range of 1-50 nm, which overlaps with instant range of 20-30 nm, and since the solid content concentration (in Examples 6 and 7) of Hayashi’s bacterial cellulose in water is 0.3 wt.% (which teaches instant range of claim 9), it follows that the OD620 value of Hayashi’s compositions of Examples 6 and 7 would inherently fall within or at least overlap with instant ranges of claims 7 and 8.  Thus, Hayashi renders obvious instant claims 7 and 8.  
With respect to instant claim 10, Hayashi does not explicitly teach presently claimed contact angle.  However, as evidenced by Li et al (see abstract), the presence of non-volatile solutes in a liquid drop on a solid surface affects the wetting properties; that is, the contact angle of the liquid drop on the surface depends on the type of solute and concentration of the solute in the liquid drop.  Since Hayashi teaches instant biocellulose of claim 1, and since the solid content of for bacterial cellulose (in water) in Hayashi is 0.3 wt.% (which teaches instant biocellulose concentration of claim 9), it follows that the contact angle of Hayashi’s compositions of Example 6 and 7 would inherently fall within or at least overlap with instant range of claim 10.  Thus, Hayashi renders obvious instant claim 10.  
With respect to instant claim 14, as already discussed above, Hayashi’s Bacterial cellulose produced in its Production Example 3 has an aspect ratio of 69.  Also, the Examiner already established above that the OD620 value of Hayashi’s compositions of Examples 6 and 7 would inherently fall within or at least overlap with instant range of 0.29-1.22.  Thus, Hayashi renders obvious instant claim 14.
With respect to instant claim 15, as already explained above, in its Production Example 3, Hayashi first obtains an aqueous dispersion of bacterial cellulose.  Then, the obtained dispersion is dried at 110oC for 5 hours to remove moisture content.  Thus, Hayashi teaches instant cellulose composition of claim 15 which does not comprise a liquid medium.  Since Hayashi teaches (Production Example 3) that the solid content concentration of its bacterial cellulose in water was 0.4 wt.%, Hayashi teaches or renders obvious instant limitation of claim 15 “after addition of 1 ml of water to the cellulose composition to form a mixture, the biocellulose content in the mixture is (from) greater than 0.4% to 1.2% by weight” (as already discussed above, Hayashi’s 0.4 wt.% renders instant range of from greater than 0.4 wt.% to 1.2 wt.% prima facie obvious. In re Titanium Metals Corporation of America v. Banner, supra).    Thus, Hayashi renders obvious instant claim 15. 
With respect to instant claims 16-18, as already discussed above, in its Examples 6 and 7, Hayashi mixes its (dried) bacterial cellulose with ion-exchange water (and also with polyhydric alcohol in Example 7) to form the compositions shown in Table 2 (see [0087]-[0088]).  As shown in the table, the concentration for the bacterial cellulose in the compositions of Examples 6 and 7 is 0.3 wt.%.  Thus, Hayashi renders obvious instant claims 16-18.
With respect to instant claim 19, Hayashi does not explicitly teach presently claimed contact angle.  However, as already discussed above, the presence of non-volatile solutes in a liquid drop on a solid surface affects the wetting properties, as evidenced by Li et al (abstract); that is, the contact angle of the liquid drop on the surface depends on the type of solute and concentration of the solute in the liquid drop.  Since Hayashi teaches instant biocellulose, and since the solid content of bacterial cellulose (in water) in Hayashi’s composition is 0.3 wt.% (which teaches instant biocellulose concentration of claim 18), it follows that the contact angle of Hayashi’s compositions of Example 6 and 7 would inherently fall within or at least overlap with instant range of claim 19.  Thus, Hayashi renders obvious instant claim 19.  
With respect to instant claims 12, 13 and 20, Hayashi teaches ([0077]-[0078]) that in addition to its cellulose fibers and the polyhydric alcohol, an additional functional additive, such as a moisturizer (instant active ingredient), can be added to its composition.  Thus, Hayashi renders obvious instant claims 12, 13 and 20.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2015/0297469 A1) in view of Gatenholm (US 2017/0368225 A1).
As discussed above, Hayashi teaches instant biocellulose of claim 1.  Hayashi is silent as to what kind of bacteria are used to produce its bacterial cellulose.  As evidenced by Gatenholm (see [0029]), Acetobacter, Rhizobium, Sarcina, Pseudomonas, Achromobacter, Alcaligenes, Enterobacter, Azotobacter and Agrobacterium are well known in the art as preferred examples of bacteria that produces bacterial cellulose.  It would have been obvious to one skilled in the art to use one of the well-known bacteria listed above as a bacteria to produce Hayashi’s bacterial cellulose with a reasonable expectation of success.  Thus, Hayashi in view of Gatenholm renders obvious instant claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 19, 2021